CAMPBELL, P. J.,
— Plaintiff is a member of the Bellefonte Area Education Association. The teacher members of the association were engaged in a work stoppage (strike) from September 11 until September 26, 1972, when this court ordered their return to work. Thereafter, plaintiff’s employer, the Bellefonte Area School District, deducted from plaintiff ’s salary the sum of $563.76 for the 12 days that she did not work. She now brings this mandamus action to compel the school board to pay her for the amount withheld.
Defendant has filed a demurrer, alleging that the complaint does not state a cause of action.
The issue raised in this case is squarely answered by the Act of July 23, 1970, P. L. 563 (No. 195), the very act which gave plaintiff the right to strike. Article X, sec. 1006, of the Public Employe Relations Act states as follows:
“No public employe shall be entitled to pay or compensation from the public employer for the period engaged in any strike”: 43 PS §1101.1006
Plaintiff argues that she contracted to teach 180 days and that there is sufficient time to make up the 12 days within the school year if the Bellefonte Area School District extends the school calendar. The school directors have not done so. If the school board should decide to make up the 12 days, then plaintiff would be entitled to payment after she had rendered the service.
The court is aware of no principle of law which requires an employer to pay a person on strike for work which she did not perform. Furthermore, it would be a violation of the law to gratuitously pay the same. For these reasons, we enter the following order:
And now, March 21, 1973, defendant’s preliminary objections in the nature of a demurrer are sustained and the complaint is dismissed.